Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 claims:
A suspension component for a bicycle, the suspension component comprising:
a first tube 204 and a second tube 208 configured in a telescopic arrangement and defining an interior space 342;
a damper 320 in the interior space, the damper including;
a damper body 332 defining a chamber 342;
a damper member 340 in the chamber; and
a shaft 336 coupled to the damper member; and
an isolator 370 coupling the shaft 336 to a bottom end of the second tube 208, the isolator including an elastomeric member 504,510 to absorb vibrations.
	Claim 14 claims similar structural features.
	Claim 18 Claims:
	A suspension component for a bicycle, the suspension component comprising:
a first tube 204 and a second tube 208 configured in a telescopic arrangement;
a damper shaft 336; and an isolator 370 including: a housing coupled to an end of the second tube 208;
first 504 and second 510 cushioning members disposed in the housing; and
a translating coupler 508 coupled to an end of the damper shaft, the translating
coupler having a plate 532 disposed in the housing between the first and second cushioning
members, the first and second cushioning members to enable relative movement between
the first and second tubes.
	The prior art of record does not anticipate or render obvious the claimed limitations in the independent claims.  Specifically the prior art of record does not show an isolator coupling the shaft to a bottom end of the second tube.  Rather the prior art made of record shows an elastomeric isolator at the bottom end of the tube but surrounding the shaft, not coupling the shaft to a bottom end of the tube.
	Further the prior art of record does not show the specifics of the isolator 370 comprising first and second cushioning members 504,510 and a translating coupler 508 having a plate 532 functioning as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



Cps
6/28/22